DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.

Claim Interpretation
Claims 1, 4, 12, and 14 include the phrase “cell operation”.  Paragraph 0041 of the specification explains that “Herein, the term ‘cell operation’ may indicate that, under the control of the normal operation controller 120, data to be programmed into the memory cell array or data read from the memory cell array is temporarily stored into the page buffer. Accordingly, the normal operation controller 120 may perform the normal operation on the training data stored in the training buffer 130 regardless whether the page buffer operates to temporarily store data to be programmed into the memory cell array or data read from the memory cell array.”  Based on this description, the Examiner construes the broadest reasonable definition of the phrase “cell operation” to be reading data from a memory cell array to a page buffer or writing data to a memory cell array from a page buffer.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the memory controller” on line 4 should be --a memory controller-- and “a memory controller” on lines 5-6 should be --the memory controller--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0080771) in view of Cha (US 2018/0018583).
In regards to claim 1, Han teaches a memory device that performs a training operation and a normal operation, the memory device comprising:
a memory cell array including a plurality of non-volatile memory cells that store data under the control of the memory controller (“In particular, in some embodiments, the memory read training method of the present invention is implemented in NOR Flash memory devices and especially in SPI NOR Flash memory devices or other types of serial flash devices.”, paragraph 0013);
a training buffer configured to store training data used by the training operation controller during the training operation (“a register 86 configured to store predefined training data for use in memory read training”, paragraph 0022) and to maintain the training data after the training operation is completed (“No register writing is required to continue operating the memory device after memory read training is completed.”, paragraph 0030); and
a normal operation controller configured to perform the normal operation under control of the memory controller, after the training operation is completed (“As thus configured, the memory device 80 performs normal memory operation by receiving commands and addresses to read data from and write data to the memory cell array 82.”, paragraph 0025), 
wherein the normal operation controller outputs the training data maintained in the training buffer to the memory controller according to a request of the memory controller (“When memory read training is to be performed, the memory device 80 receives the Read Command B. For example, the memory controller coupled to the memory device 80 may issue the Read Command B to the memory device 80. In response to receiving the Read Command B, the control logic circuit 85 instructs the latch circuit 88 to select the read data from the register 86. The stored training data from the register 86 is retrieved and provided through the latch circuit 88 to the output driver 90 as read out data. … Importantly, the memory device 80 remains in normal memory operation mode while providing the training data for memory read training.”, paragraph 0026).
Han fails to teach a training operation controller configured to perform the training operation with a memory controller that controls the memory device, when power is supplied to the memory device; and
that the normal operation controller outputs the training data while a cell operation on the memory cell array is performed.
Cha teaches a training operation controller configured to perform the training operation with a memory controller that controls the memory device (“In operation S130, hardware training is performed on working memory 200. The hardware training may be, for example, an operation of setting memory controller 120 with an initial value parameter that is previously defined in working memory 200.”, paragraph 0066), when power is supplied to the memory device (“In operation S110, electronic device 10 is booted up. For example, a power switch of electronic device 10 may be turned on, or a booting operation thereof may be performed when an initialization operation is performed by a hardware reset.”, paragraph 0064); and
that the normal operation controller outputs the training data while a cell operation on the memory cell array is performed (“In operation S145, host 100 may fetch and execute the training code TC loaded into the first memory area. For example, CPU 110 may fetch and execute the training code TC that is allocated for the software training. As the training code TC is executed, training is performed on a memory area or a memory die or dies corresponding to the second memory area. In this case, the training data TD written in the second memory area may be read, and host 100 may evaluate the read training data to determine an optimum parameter.”, paragraph 0073)
in order to obtain “minimum reliability for an access to working memory” (paragraph 0066).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Han with Cha to include a training operation controller configured to perform the training operation with a memory controller that controls the memory device, when power is supplied to the memory device; and
that the normal operation controller outputs the training data while a cell operation on the memory cell array is performed
in order to obtain “minimum reliability for an access to working memory” (id.).
In regards to claim 2, Cha further teaches that the training data includes synchronization data received from the memory controller to synchronize a period signal and a data signal during the training operation, and normal data received from the memory controller during the normal operation (“To secure the reliability of data, there is a need to optimize a reference voltage or clock timing of data or signals transferred through an interface between the AP and the working memory. The optimizing of the clock timing means optimal synchronization between a clock signal (or a strobe signal) and data. The reference voltage provides a criterion for determining a logical value of data.”, paragraph 0004).
In regards to claim 5, Han further teaches a page buffer configured to temporarily store data read from the memory cell array or data to be stored into the memory cell array (“In the present illustration, the control logic circuit 85 is shown configured to control the latch circuit 88 to select a specific data path in response to the read command being received.”, paragraph 0023), 
wherein the training operation controller resets the page buffer when the training operation is completed (“In the present illustration, the control logic circuit 85 is shown configured to control the latch circuit 88 to select a specific data path in response to the read command being received.”, paragraph 0023).
In regards to claim 6, Han further teaches that the training operation includes one of a duty cycle correction (DCC) training operation, a read training operation, and a write training operation (“A memory device implements a memory read training method using a dedicated read command to retrieve training data from a register for performing memory read training while the memory device remains operating in the normal operation mode.”, abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0080771) in view of Cha (US 2018/0018583) and Intel et al. (Open NAND Flash Interface Specification).
In regards to claim 4, Cha further teaches that the normal operation controller outputs the training data to the memory controller during a period in which the cell operation is performed on the memory cell array (“In operation S145, host 100 may fetch and execute the training code TC loaded into the first memory area. For example, CPU 110 may fetch and execute the training code TC that is allocated for the software training. As the training code TC is executed, training is performed on a memory area or a memory die or dies corresponding to the second memory area. In this case, the training data TD written in the second memory area may be read, and host 100 may evaluate the read training data to determine an optimum parameter.”, paragraph 0073).  Han further teaches that the training data is maintained in the training buffer (“a register 86 configured to store predefined training data for use in memory read training”, paragraph 0022; “No register writing is required to continue operating the memory device after memory read training is completed.”, paragraph 0030).  Han in view of Cha fails to teach that a read busy signal is maintained as a busy state due to the cell operation performed on the memory cell array.  Intel teaches that a read busy signal is maintained as a busy state due to the cell operation performed on the memory cell array (“Thus, R/B_n reflects whether any LUN is busy on a particular NAND Target.”, page 61, paragraph 2) in order “for a system to be designed that supports a range of NAND Flash devices without direct design pre-association” (page 1, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Han with Cha and Intel such that a read busy signal is maintained as a busy state due to the cell operation performed on the memory cell array in order “for a system to be designed that supports a range of NAND Flash devices without direct design pre-association” (id.).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0080771) in view of Cha (US 2018/0018583) and Digital Computer Basics.
In regards to claim 7, Han further teaches the training buffer stores the training data (“a register 86 configured to store predefined training data for use in memory read training”, paragraph 0022).  Han in view of Cha fails to teach that the training buffer stores the training data until the power supplied to the memory device is turned off.  Digital Computer Basics teaches that the buffer stores the data until the power supplied to the memory device is turned off (“This chapter describes how bistable elements such as flip-flops, magnetic cores, etc., may be configured to form registers used for storing and indicating numerical quantities.”, page 17, paragraph 1; “The term volatile storage may be applied to a storage device wherein the stored data is lost should the electric power be removed. Flip-flops and acoustic delay lines are examples of volatile storage devices.”, page 19, paragraph 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hang with Cha and Digital Computer Basics such that the training buffer stores the training data until the power supplied to the memory device is turned off because it can be easily read and written with conventional digital logic.
In regards to claim 8, Digital Computer Basics further teaches that the training buffer is a volatile memory (“The term volatile storage may be applied to a storage device wherein the stored data is lost should the electric power be removed. Flip-flops and acoustic delay lines are examples of volatile storage devices.”, page 19, paragraph 8).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0080771) in view of Cha (US 2018/0018583) and Porterfield (US 2009/019323).
In regards to claim 10, Han in view of Cha teaches claim 1.  Han in view of Cha fails to teach that the training data is used as identification data for identifying the memory device among a plurality of memory devices including the memory device.  Porterfield teaches that the training data is used as identification data for identifying the memory device among a plurality of memory devices including the memory device (Table 16 shows how training sequence TS3 includes the Device ID).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Han with Cha and Porterfield such that that the training data is used as identification data for identifying the memory device among a plurality of memory devices including the memory device in order to determine whether to forward the packet to another memory device.

Claims 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0080771) in view of Cha (US 2018/0018583) and Hutsell et al. (US 7,647,467).
In regards to claim 12, Han teaches a method of operating a memory device that performs a training operation and a normal operation following the training operation, the method comprising: 
storing training data in a training buffer during the training operation (“a register 86 configured to store predefined training data for use in memory read training”, paragraph 0022); 
maintaining the training data in the training buffer after the training operation is completed (“No register writing is required to continue operating the memory device after memory read training is completed.”, paragraph 0030); and 
performing the normal operation using the training data maintained in the training buffer under control of the memory controller, after the training operation is completed (“When memory read training is to be performed, the memory device 80 receives the Read Command B. For example, the memory controller coupled to the memory device 80 may issue the Read Command B to the memory device 80. In response to receiving the Read Command B, the control logic circuit 85 instructs the latch circuit 88 to select the read data from the register 86. The stored training data from the register 86 is retrieved and provided through the latch circuit 88 to the output driver 90 as read out data. … Importantly, the memory device 80 remains in normal memory operation mode while providing the training data for memory read training.”, paragraph 0026), 
wherein performing the normal operation comprises: 
outputting the training data maintained in the training buffer to the memory controller according to a request of the memory controller (“When memory read training is to be performed, the memory device 80 receives the Read Command B. For example, the memory controller coupled to the memory device 80 may issue the Read Command B to the memory device 80. In response to receiving the Read Command B, the control logic circuit 85 instructs the latch circuit 88 to select the read data from the register 86. The stored training data from the register 86 is retrieved and provided through the latch circuit 88 to the output driver 90 as read out data. … Importantly, the memory device 80 remains in normal memory operation mode while providing the training data for memory read training.”, paragraph 0026).
Han fails to teach performing the training operation in response to a training command received from a memory controller that controls the memory device, when power is supplied to the memory device; 
storing training data provided from the memory controller into a training buffer; and
wherein performing the normal operation comprises: 
performing a cell operation on a memory cell array included in the memory device; and 
outputting the training data while performing the cell operation.
Cha teaches performing the training operation in response to a training command received from a memory controller that controls the memory device (“In operation S130, hardware training is performed on working memory 200. The hardware training may be, for example, an operation of setting memory controller 120 with an initial value parameter that is previously defined in working memory 200.”, paragraph 0066), when power is supplied to the memory device (“In operation S110, electronic device 10 is booted up. For example, a power switch of electronic device 10 may be turned on, or a booting operation thereof may be performed when an initialization operation is performed by a hardware reset.”, paragraph 0064);
wherein performing the normal operation comprises: 
performing a cell operation on a memory cell array included in the memory device (“In operation S145, host 100 may fetch and execute the training code TC loaded into the first memory area. For example, CPU 110 may fetch and execute the training code TC that is allocated for the software training.”, paragraph 0073); and 
outputting the training data while performing the cell operation (“As the training code TC is executed, training is performed on a memory area or a memory die or dies corresponding to the second memory area. In this case, the training data TD written in the second memory area may be read, and host 100 may evaluate the read training data to determine an optimum parameter.”, paragraph 0073)
in order to obtain “minimum reliability for an access to working memory” (paragraph 0066).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Han with Cha to include performing the training operation in response to a training command received from a memory controller that controls the memory device, when power is supplied to the memory device; 
wherein performing the normal operation comprises: 
performing a cell operation on a memory cell array included in the memory device; and 
outputting the training data while performing the cell operation
in order to obtain “minimum reliability for an access to working memory” (id.).
Han in view of Cha fails to teach storing training data provided from the memory controller into a training buffer.  Hutsell teaches storing training data provided from the memory controller into a training buffer (“Training mode registers 430 are configured to temporarily store training values and patterns used to tune the interface parameters between memory controller 210 and graphics memory 124. To ‘stress test’ the interface between memory controller 210 and graphics memory 124, patterns may be programmed that maximally stress the interface. In one embodiment, a training pattern is loaded into training mode registers 430 as 16 registers of 16 bits each, driving a 64-bit wide memory interface.”, Col. 7, lines 3-11) in order to test for different types of problems (Col. 7, lines 16-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Han with Cha and Hutsell to include storing training data provided from the memory controller into a training buffer in order to test for different types of problems (id.).
In regards to claim 15, Han further teaches that performing the normal operation comprises resetting a page buffer that temporarily stores data read from the memory cell array or data to be stored into the memory cell array, when the training operation is completed (“In the present illustration, the control logic circuit 85 is shown configured to control the latch circuit 88 to select a specific data path in response to the read command being received.”, paragraph 0023).
In regards to claim 16, Han further teaches that the training operation includes one of a duty cycle correction (DCC) training operation, a read training operation, and a write training operation (“A memory device implements a memory read training method using a dedicated read command to retrieve training data from a register for performing memory read training while the memory device remains operating in the normal operation mode.”, abstract).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0080771) in view of Cha (US 2018/0018583), Hutsell et al. (US 7,647,467), and Intel et al. (Open NAND Flash Interface Specification).
In regards to claim 14, Cha further teaches that outputting the training data to the memory controller comprises outputting the training data to the controller during a period in which the cell operation is performed on the memory cell array (“In operation S145, host 100 may fetch and execute the training code TC loaded into the first memory area. For example, CPU 110 may fetch and execute the training code TC that is allocated for the software training. As the training code TC is executed, training is performed on a memory area or a memory die or dies corresponding to the second memory area. In this case, the training data TD written in the second memory area may be read, and host 100 may evaluate the read training data to determine an optimum parameter.”, paragraph 0073).  Han further teaches that the training data is maintained in the training buffer (“a register 86 configured to store predefined training data for use in memory read training”, paragraph 0022; “No register writing is required to continue operating the memory device after memory read training is completed.”, paragraph 0030).  Han in view of Cha and Hutsell fails to teach that a read busy signal is maintained as a busy state due to the cell operation performed on the memory cell array.  Intel teaches that a read busy signal is maintained as a busy state due to the cell operation performed on the memory cell array (“Thus, R/B_n reflects whether any LUN is busy on a particular NAND Target.”, page 61, paragraph 2) in order “for a system to be designed that supports a range of NAND Flash devices without direct design pre-association” (page 1, paragraph 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Han with Cha, Hutsell, and Intel such that a read busy signal is maintained as a busy state due to the cell operation performed on the memory cell array in order “for a system to be designed that supports a range of NAND Flash devices without direct design pre-association” (id.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0080771) in view of Cha (US 2018/0018583), Hutsell et al. (US 7,647,467), and Digital Computer Basics.
In regards to claims 7 and 17, Han further teaches the training buffer stores the training data (“a register 86 configured to store predefined training data for use in memory read training”, paragraph 0022).  Han in view of Cha and Hutsell fails to teach that the training buffer stores the training data until the power supplied to the memory device is turned off.  Digital Computer Basics teaches that the buffer stores the data until the power supplied to the memory device is turned off (“This chapter describes how bistable elements such as flip-flops, magnetic cores, etc., may be configured to form registers used for storing and indicating numerical quantities.”, page 17, paragraph 1; “The term volatile storage may be applied to a storage device wherein the stored data is lost should the electric power be removed. Flip-flops and acoustic delay lines are examples of volatile storage devices.”, page 19, paragraph 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hang with Cha, Hutsell, and Digital Computer Basics such that the training buffer stores the training data until the power supplied to the memory device is turned off because it can be easily read and written with conventional digital logic.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2019/0080771) in view of Cha (US 2018/0018583), Hutsell et al. (US 7,647,467), and Porterfield (US 2009/019323).
In regards to claim 19, Han in view of Cha and Hutsell teaches claim 12.  Han in view of Cha and Hutsell fails to teach that the training data is used as identification data for identifying the memory device among a plurality of memory devices including the memory device.  Porterfield teaches that the training data is used as identification data for identifying the memory device among a plurality of memory devices including the memory device (Table 16 shows how training sequence TS3 includes the Device ID).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Han with Cha, Hutsell, and Porterfield such that that the training data is used as identification data for identifying the memory device among a plurality of memory devices including the memory device in order to determine whether to forward the packet to another memory device.

Allowable Subject Matter
Claims 9, 11, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments, filed 13 May 2022, have been fully considered but they are not persuasive.
Han does not disclose outputting the training data stored in the register as part of Read Command A.  Instead, this occurs as part of Read Command B, which is also a normal operation.  Whether or not there is reason to maintain the training data in register 86, Han clearly teaches that no register writing occurs after memory read training is completed (paragraph 0030).  Since register 86 stores the training data during memory read training and no register writing occurs, one of ordinary skill would understand that register 86 still stores the training data, at least for some time period after memory read training is completed.  The Examiner is not relying on Han to teach outputting the training data while a cell operation is performed.  This is taught by Cha.
Cha teaches outputting the training data while a cell operation is performed.  Specifically, Cha teaches reading training data from one channel of the memory, while reading training code for execution from another channel of the memory (paragraph 0073).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        23 May 2022